[S. C., infra, 105.]
The issue made in this cause was withdrawn by consent at last term, as being insufficient to determine the merits of the action, and it was agreed between the counsel to make up another issue before this term so that it might be tried. The replication was not filed until after the commencement of the present term; and now,
The issue must be considered as of this term, the replication not having been filed before. The ordinary rule of practice is, that no suit can be tried until the next term after the one in which the issue is made up. This is certainly proper, otherwise one party or the other might be taken by surprise.Continued.